                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO
                           Chief Judge Philip A. Brimmer

Civil Action No. 18-cv-02008-PAB-KLM

KEVIN TEDESCO,

      Plaintiff,

v.

EVELYN PEAK and
CHRISTOPHER HERMAN,

      Defendants.


                                        ORDER


      This matter comes before the Court on Defendant Herman’s Motion to Dismiss

Pursuant to Fed. R. Civ. P. 12(b)(6) [Docket No. 18] and Defendant Peak’s Motion to

Dismiss Pursuant to Fed. R. Civ. P. 12(b)(6) [Docket No. 19]. The Court has jurisdiction

pursuant to 28 U.S.C. § 1331 and 42 U.S.C. § 1983.

I.   BACKGROUND

      The allegations in plaintiff’s Complaint with Jury Demand [Docket No. 1] are

assumed to be true in considering the motion to dismiss. Brown v. Montoya, 662 F.3d

1152, 1162 (10th Cir. 2011).

      On March 24, 2016, plaintiff Kevin Tedesco (“Tedesco”), defendant Evelyn Peak

(“Peak”), and defendant Christopher Herman (“Herman”) went out for drinks in Colorado

Springs, Colorado. Docket No. 1 at 3-4, ¶¶ 28-31. At that tim e, all three were

employed at the El Paso County Sheriff’s Office (the “Sheriff’s Office”) – Tedesco as a
sergeant and Peak and Herman as deputies. Id. at 2-3, ¶¶ 16, 23, 26. Tedesco and

Peak were engaged and lived together. Id. at 3, ¶¶ 22, 24.

       When the bar closed at 2 a.m. on March 25, all three returned to Tedesco and

Peak’s house. Id. at 4, ¶¶ 31-32. At the house, Peak and Herm an had a conversation,

during which either Peak stated “I know Tedesco is cheating on me” or Herman told

Peak that Tedesco was cheating on her. Id. ¶ 33. Peak confronted Tedesco, who had

fallen asleep, repeatedly striking Tedesco to wake him up. Id. ¶ 34. Although Tedesco

denied that he had been unfaithful, Peak continued to punch and slap T edesco on his

face and upper body. Id. ¶¶ 35-36. Tedesco called for Herman to join them. Id. ¶ 37.

Tedesco asked Herman why he lied to Peak about Tedesco’s infidelity. Id. Herman

denied making any false statements. Id. Herman rushed at Tedesco, yelling “let’s

fight.” Id., ¶ 39. Both men fell to the ground. Id. ¶ 40. Tedesco ordered Herman to

leave, which he did; Peak left shortly afterwards. Id. ¶¶ 41-42.

       On June 7, 2016, Herman submitted a memorandum to the Sheriff’s Office

reporting that Tedesco had assaulted him. Id. at 6, ¶ 53. Peak encouraged Herman to

write the memorandum. Id. The memorandum spawned both a criminal investigation

and an internal investigation. Id. ¶ 55. Peak and Herman spoke to the detective

running the criminal investigation; Tedesco invoked his right to remain silent. Id. ¶¶ 56-

57. In the course of her interview, Peak stated that Tedesco assaulted Herman,

although she also stated that he was acting in self-defense. Id. ¶ 59. In the internal

investigation, Peak told the investigator that she slapped Tedesco, which she did not

mention in the criminal investigation. Id. ¶ 62. As a result of the internal investigation,



                                             2
Tedesco was demoted from sergeant to deputy. Id. at 7, ¶ 64. Peak and Herman were

also disciplined. Id. ¶ 65.

       On June 24, 2016, the El Paso County District Attorney’s Office (the “DA’s

Office”) charged Tedesco with third-degree assault of Herman, relying on the criminal

investigation “along with Peak’s and Herman’s false statements.” Id. ¶ 66. On January

20, 2017, Peak met with a district attorney and an investigator for a pre-trial witness

interview on the condition that she receive immunity from prosecution. Id. at 8, ¶ 76.

Tedesco alleges that Peak requested immunity because was worried that, if the DA’s

Office decided to charge her with domestic violence, she could lose her gun license and

her position with the Sheriff’s Office. Id. at 7, ¶ 72. Peak subsequently stated that

Tedesco assaulted her and that she slapped him in response. Id. at 8, ¶ 77. Peak also

stated that Tedesco harassed and stalked her. Id. Based on this testimony, the DA’s

Office charged Tedesco with felony stalking, felony menacing, domestic violence, and

harassment. Id. ¶ 78.1 On January 22, 2017, Tedesco turned himself in on an arrest

warrant and spent a night in jail before being released on bond. Id. ¶¶ 79-80. On

March 12, 2017, the Sheriff’s Office informed Tedesco of its intent to terminate his

employment. Id. ¶ 83. On April 18 and 19, 2018, Tedesco’s trial took place. Id. at 10,

¶ 97. Tedesco, Peak, and Herman all testified. Id. ¶ 98. Tedesco alleges that both

Peak and Herman made false claims under oath. Id. at 10-12, ¶¶ 99-100. The jury

acquitted Tedesco of all charges. Id. at 12, ¶ 101.




       1
        The felony stalking charge was later dropped and replaced by a third-degree
assault charge. Docket No. 1 at 8, ¶ 81.

                                             3
       On August 8, 2018, Tedesco filed this lawsuit. Docket No. 1. Tedesco brings a

single claim for relief under 42 U.S.C. § 1983, asserting that Peak’s and Herman’s

actions violated Tedesco’s rights under the Fourth Amendment by subjecting him to

“false arrest, false imprisonment, and malicious prosecution.” Id. at 13, ¶ 116. Peak

and Herman subsequently filed motions to dismiss. Docket Nos. 18, 19. Peak and

Herman argue that (1) they are entitled to qualified immunity; (2) Tedesco fails to allege

a violation of his Fourth Amendment rights; and (3) Tedesco fails to allege that Peak

and Herman were acting under color of law. Id.

II.   LEGAL STANDARD

       To survive a motion to dismiss under Rule 12(b)(6) of the Federal Rules of Civil

Procedure, a complaint must allege enough factual matter that, taken as true, makes

the plaintiff’s “claim to relief . . . plausible on its face.” Khalik v. United Air Lines, 671

F.3d 1188, 1190 (10th Cir. 2012) (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007)). “[W]here the well-pleaded facts do not permit the court to infer more than the

mere possibility of misconduct, the complaint has alleged–but it has not shown–that the

pleader is entitled to relief.” Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009) (internal

quotation marks and alteration marks omitted); see also Khalik, 671 F.3d at 1190 (“A

plaintiff must nudge [his] claims across the line from conceivable to plausible in order to

survive a motion to dismiss.” (quoting Twombly, 550 U.S. at 570)). If a complaint’s

allegations are “so general that they encompass a wide swath of conduct, much of it

innocent,” then plaintiff has not stated a plausible claim. Khalik, 671 F.3d at 1191

(quotations omitted). Thus, even though modern rules of pleading are somewhat



                                                4
forgiving, “a complaint still must contain either direct or inferential allegations respecting

all the material elements necessary to sustain a recovery under some viable legal

theory.” Bryson v. Gonzales, 534 F.3d 1282, 1286 (10th Cir. 2008) (alteration m arks

omitted ).

III.   ANALYSIS

        Peak and Herman argue that Tedesco fails to state a claim under 42 U.S.C.

§ 1983 because he has failed to allege that Peak and Herman were acting under color

of state law.2 Docket No. 18 at 10-13; Docket No. 19 at 10-13. T he Court turns to this

argument first since, if Tedesco fails to allege that Peak and Herman were acting under

color of state law, there is no need to consider their other arguments.




        2
          It is unclear from Tedesco’s complaint whether he sues Peak and Herman in
their official capacities as well as their individual capacities. See Docket No. 1 at 14,
¶ 121 (alleging that “[d]efendants acted pursuant to the policy of the City of Colorado
Springs and the El Paso County Sheriff’s Office”). Even if the Court construed the
claim as an official-capacity claim against El Paso County, it would fail. See Kentucky
v. Graham, 473 U.S. 159, 165-66 (1985) (noting that a suit against a government
official in his official capacity is a suit against the entity of which an officer is an agent.);
Stump v. Gates, 777 F. Supp. 808, 816 (D. Colo. 1991) (“Under Colorado law
municipalities and counties, not their various subsidiary departments, exist as ‘bodies
corporate and politic’ empowered to ‘sue and be sued.’”) (citing Colo. Rev. Stat. §§ 31-
15-101(1)(a) and (b) and 30-11-101(1)(a)). A local governing body may be sued under
§ 1983 only where “the action that is alleged to be unconstitutional implements or
executes a policy statement, ordinance, regulation, or decision officially adopted and
promulgated by that body’s officers.” Monell v. Dep’t of Soc. Servs. of City of New
York, 436 U.S. 658, 690 (1978); see also Pembaur v. City of Cincinnati, 475 U.S. 469,
483 (1986) (holding that municipal liability attaches where “a deliberate choice to follow
a course of action is made from among various alternatives by the official or officials
responsible for establishing final policy with respect to the subject matter in question”).
Other than the above-referenced conclusory statement, Tedesco fails to allege that
Peak or Herman promulgated or acted in accordance with an unconstitutional “policy
statement, ordinance, regulation, or decision” of El Paso County. See Docket No. 1.
Thus, Tedesco cannot sustain an official-capacity claim against El Paso County.

                                                5
       To state a claim under 42 U.S.C. § 1983, plaintiff must allege that she was

deprived of a right “secured by the Constitution or laws” of the United States and that

this deprivation was committed under color of state law. Am. Mfrs. Mut. Ins. Co. v.

Sullivan, 526 U.S. 40, 49-50 (1999). For an act to be under color of law, “[f]irst, the

deprivation of [a federal right] must be caused by the exercise of some right or privilege

created by the State . . . [s]econd, the party charged with the deprivation must be a

person who may fairly be said to be a state actor. This may be because he [or she] is a

state official, because he [or she] has acted together with or has obtained significant aid

from state officials, or because his [or her] conduct is otherwise chargeable to the

State.” Lugar v. Edmondson Oil Co., 457 U.S. 922, 937 (1982); see also Scott v. Hern,

216 F.3d 897, 906 (10th Cir. 2000). It is plaintif f’s burden to “plead, and ultimately

establish, the existence of ‘a real nexus’ between the defendant’s conduct and the

defendant’s ‘badge’ of state authority in order to demonstrate action was taken ‘under

color of state law.’” See Beedle v. Wilson, 422 F.3d 1059, 1074 (10th Cir. 2005)

(citation omitted).

       “[A] public employee acts under color of state law while acting in his official

capacity or while exercising his responsibilities pursuant to state law.” West v. Atkins,

487 U.S. 42, 50 (1988). However, it is “well settled that an otherwise private tort is not

committed under color of law simply because the tortfeasor is an employee of the

state.” Jojola v. Chavez, 55 F.3d 488, 493 (10th Cir. 1995) (citation and quotation

omitted). Constitutional “standards are invoked only when it can be said that the State

is responsible for the specific conduct of which the plaintiff complains.” Blum v.



                                             6
Yaretsky, 457 U.S. 991, 1004 (1982). The color of law requirement applies to the

conduct of police officers, whether the officer is on or off duty at the time of the alleged

conduct. David v. City and Cty. of Denver, 101 F.3d 1344, 1353 (10th Cir. 1996). “The

under color of law determination [for police officers] rarely depends on a single, easily

identifiable fact, such as the officer’s attire, the location of the act, or whether or not the

officer acts in accordance with his or her duty. Instead one must examine the nature

and circumstances of the officer’s conduct and the relationship of that conduct to the

performance of his official duties.” Id. (internal quotations and citations omitted).

       Tedesco’s theory as to why Peak’s and Herman’s conduct was under color of

law is that “[t]he criminal charges against Tedesco were predicated entirely on Peak

and Herman’s false statements to the DA’s [O]ffice in Peak and Herman’s capacity as

El Paso County Sheriff’s Deputies.” Docket No. 1 at 13, ¶ 115. Aside f rom this

statement, the complaint offers little in the way of relevant allegations. The complaint

alleges that Peak and Herman made false accusations in three settings that led to

Tedesco’s criminal prosecution: (1) Herman’s June 7, 2016 memorandum to the

Sheriff’s Office; (2) Peak’s and Herman’s subsequent interviews with the detective

investigating the criminal offense; and (3) Peak’s January 20, 2017 pre-trial interview

with a district attorney and an investigator. See Docket No. 1 at 6-8, ¶¶ 53-60, 66, 76. 3



       3
        The complaint includes a section alleging that Peak and Herman repeatedly
perjured themselves while testifying in Tedesco’s trial. Docket No. 1 at 10-12, ¶¶ 97-
101. A trial witness sued pursuant to 42 U.S.C. § 1983 “has absolute im munity with
respect to any claim based on the witness’ testimony.” Rehberg v. Paulk, 566 U.S.
356, 367 (2012) (citing Briscoe v. LaHue, 460 U.S. 325, 332-33 (1983)). Thus, Peak’s
and Herman’s statements at trial cannot be a foundation for Tedesco’s Fourth
Amendment claim.

                                               7
       As he acknowledges, the crux of Tedesco’s Fourth Amendment claim is that

“[a]bsent [Peak’s and Herman’s] false accusations, there would have been no lawful

basis to criminally prosecute Tedesco.” See Docket No. 33 at 7. Tedesco argues that

Peak and Herman submitted “false memorandums and false testimony to [the internal

investigation], in their capacity as sheriff’s deputies, which initiated the criminal

proceedings against Tedesco.” See id. at 15. The Court is not convinced that Peak’s

and Herman’s participation in the internal investigation would be an action taken “under

color of law.” See Myers v. Bowman, 713 F.3d 1319, 1331 (11th Cir. 2013) (noting that

defendant could have made a false report through means not connected to his

government service). Moreover, although Tedesco cites case law for the proposition

that “one has a constitutional right ‘not to be deprived of liberty . . . as the result of the

fabrication of evidence by a government officer acting in an investigative capacity,’”

nowhere in the complaint does Tedesco allege that Peak and Herman were acting as

investigators when they made these allegedly false accusations. See Docket No. 33 at

7-8 (quoting Pierce v. Gilchrist, 359 F.3d 1279, 1285 (10th Cir. 2004) (emphasis

added).

       Peak and Herman argue that Tedesco has only alleged that they acted as

private individuals, rather than acted under color of state law. They contend that they

were “victim[s] and witness[es]” to Tedesco’s alleged actions rather than

“investigator[s].” Both Peak and Herman argue that their acts, as alleged by Tedesco,

were not within the scope of their authority as police officers. In assessing these

allegedly false accusations, the Court agrees with defendants that Myers is instructive.



                                               8
In Myers, a county magistrate judge used a court-issued communications device to

report to a deputy clerk in his office that plaintiff had stolen his dog. Myers, 713 F.3d at

1323. The deputy clerk reported that information to the police, who arrested plaintiff.

Id. Plaintiff brought a claim against the magistrate judge under § 1983 for false arrest.

Id. at 1329. The Eleventh Circuit concluded that the magistrate judge did not act under

color of state law in making his report because “the theft occurred in connection with a

private dispute” and the alleged property stolen was private property. Id. at 1330; see

also Delcambre v. Delcambre, 635 F.2d 407, 408 (5th Cir. Unit A Jan. 26, 1981) (police

chief who allegedly assaulted his sister in law not acting under color of state law, given

that “the altercation arose out of an argument over family and political matters”). The

court rejected the argument that the magistrate judge’s use of a government-issued

communications device was “under color of law,” observing that the magistrate judge

“could have reported the crime using a cellular phone or other device.” Myers, 713 F.3d

at 1331. Similarly, Peak and Herman reported the facts of a private dispute to the

authorities – the Sheriff’s Office and, subsequently, the DA’s Office – and participated

in the investigation as witnesses and victims rather than as investigators. Peak and

Herman would have taken the same actions if they were not employed by the state.

The complaint includes no allegation that Peak and Herman took an investigative role in

prosecuting the case against Tedesco. See Docket No. 1 at 5-8, ¶¶ 50-83. Neither

deputy, for example, wrote a formal report collecting statements from other witnesses,

collected evidence, or engaged in law enforcement activity that led to Tedesco’s

prosecution.



                                             9
       Tedesco points to Norton v. Liddel, 620 F.2d 1375 (10th Cir. 1980), to argue that

he has sufficiently alleged that there was “substantial ‘entanglement’ between [Peak

and Herman] and other state actors which would clothe [d]efendants’ actions with color

[of] law.” Docket No. 33 at 15 (quoting Norton, 620 F.2d at 1380). In Norton, plaintiffs

alleged that a sheriff’s deputy and an assistant district attorney conspired to file an

information charging them with a felony. Norton, 620 F.2d at 1377. The Tenth Circuit

held that the deputy’s providing facts to the DA supporting the charge was not done

under color of law because his role as prosecuting witness was “similar to that of any

other citizen,” given that under Oklahoma law only the office of the district attorney can

file a criminal information. Id. at 1380. However, the Tenth Circuit concluded that

plaintiffs’ allegations of “entanglement” between the assistant district attorney, whose

action in filing the information was taken under color of law, and the sheriff’s deputy

“clothe[d] [the deputy’s] actions with color of state law.” Id. at 1381. Norton supports

Peak’s and Herman’s argument, not Tedesco’s. Where a police officer provides the

underlying facts supporting a prosecution, without more, his or her role is “similar to that

of any other witness” and is not under color of law for the purposes of a malicious

prosecution claim. See id. at 1380. Moreover, unlike Norton, Tedesco’s complaint

does not allege that the DA’s Office conspired or was “entangled” with Peak or Herman

that would “clothe” their report with the color of state law. See id. at 1381. The

statement in Tedesco’s response brief that he “sufficiently alleges that there was

substantial ‘entanglement’ between [Peak and Herman] and other state actors” is

conclusory and unsupported by the complaint. See Docket No. 33 at 15 (quoting



                                             10
Norton, 620 F.2d at 1380). The only allegation of conspiracy or coordinated action is

between Peak and Herman. See, e.g., Docket No. 1 at 2, ¶ 6. Since the allegations in

the complaint fail to support an inference of “entanglement” between Peak and Herman

and state actors, dismissal of the complaint is appropriate. See Bryson, 534 F.3d at

1286 (noting that “a complaint . . . must contain either direct or inferential allegations

respecting all the material elements necessary to sustain a recovery under some viable

legal theory” to survive a motion to dismiss).

        Tedesco’s complaint fails to allege that Peak’s and Herman’s conduct was under

color of law. Therefore, Tedesco cannot sustain his claim for a violation of 42 U.S.C.

§ 1983, and the Court will grant Peak’s and Herman’s motions to dismiss.

IV.   CONCLUSION

        For the foregoing reasons, it is

        ORDERED that Defendant Herman’s Motion to Dismiss Pursuant to Fed. R. Civ.

P. 12(b)(6) [Docket No. 18] is GRANTED. It is further

        ORDERED that Defendant Peak’s Motion to Dismiss Pursuant to Fed. R. Civ. P.

12(b)(6) [Docket No. 19] is GRANTED. It is further

        ORDERED that all claims against both defendants are dismissed with prejudice.

It is further

        ORDERED that, within 14 days of the entry of judgment, defendants may have

their costs by filing a bill of costs with the Clerk of the Court. It is further

        ORDERED that this case is closed.




                                               11
DATED September 4, 2019.

                           BY THE COURT:


                            s/Philip A. Brimmer
                           PHILIP A. BRIMMER
                           Chief United States District Judge




                             12
